--------------------------------------------------------------------------------

Exhibit 10.7

Purchase and Sales Contract

Seller: Qianxinan Aosen Forestry Ltd. ;                                  
 (“Party A”) Buyer: Guizhou Shuanghe Industrial Trade Co., Ltd. ;          
(“Party B”) Through negotiation and in accordance with applicable economic laws
of the People’s Republic of China, Party B agrees to purchase fiberboards from
Party A under the following terms and conditions: I. Product type,
specifications, grade, quantity, unit price, and value    

   Specifications -   Ex-Works Total Price Type Thickness (mm)   Grade Quantity
 Unit Price    (Yuan)  Fiberboard    Grade 1 692300 63 43,614,900              
                                                                               
                        Total

Forty-three million, six hundred and ten thousand yuan 

(in writing)  


II. Quality standard: GB/T111718-1999, GB18580-2001.     III. Delivery:


  1. Transportation: truck or train         2. Place of delivery: Guiyang      
  3. Packing: Party A must place plates at the top and bottom of the
fiberboards, and wrap them with plastic film and plastic tape at its own cost.
Party A is not responsible for pack boards transported in bulk.         4.
Transport cost: Party B must pay for the transport.


IV. Payment: Party B must deliver the fiberboards upon receipt of the payment in
cash. Both parties may renegotiate the price if the market price changes.     V.
Invoicing: Party A must issue a VAT invoice for Party B’s payment. Party B must
provide a transport invoice issued by the transportation authority for the
fiberboards.     VI. Inspection and objection: Party B must make an objection to
the quantity and appearance upon the arrival of fiberboards and will otherwise
be deemed to have accepted the products. Party B must file an objection in
writing to the quality of Party A’s products within seven (7) days after the
products reach Party B’s location or otherwise will be deemed to have accepted
Party A’s products.     VII. Party A’s liability for breach: Party A must
deliver products that fully match the samples in terms of type, model,
specification, design, color, and quality. In case of any discrepancy, Party A
must refer the products to after-sales procedures.     VIII. Party B’s liability
for breach: Party B must not reject products shipped by Party A to Party B as
agreed herein for any reason or otherwise is liable for any costs thus caused.
Party A will withhold goods if Party B fails to make the payment in full. The
deficiency will count as part of the total payment for the next batch of goods.


--------------------------------------------------------------------------------


IX. Freight insurance: The carrier is responsible for loss of goods during
delivery by truck. In the case of delivery by train, Party A must have the
goods' value insured. Party A must assist the carrier in handling the loss of
goods during the delivery according to relevant rules through consultation.
Party B is responsible for the risks and costs incurred after the goods reach
Party B’s designated location.     X. Miscellaneous


  1. Party A agrees to serve Party B in good faith;         2. Party A will
furnish Party B with promotional materials, such as copies of the production
certificate, product inspection report, and relevant certificates Party A has
obtained;         3. Party B must promote and apply Party A’s products,
safeguard Party A’s rights and interests, and maintain the confidentiality of
Party A’s trade secrets;         4. Party B must promote and apply Party A’s
products, safeguard Party A’s rights and interests, and maintain the
confidentiality of Party A’s trade secrets;         5. During the inspection,
Party B may file a complaint against Party A's products in terms of type,
quantity, quality and specification by phone or fax. After receiving the
complaint, Party A agrees to send personnel to Party B’s location within two
days in Guozhou and within 15 days outside Guizhou;         6. Should Party A
fail to handle the issue at Party B’s location within the agreed time, Party A
is deemed to have accepted Party B’s objection and solution. Party B’s written
complaint must specify the contract number, waybill number, license plate
number, dates of shipment, production, and arrival, certify the product name,
model, specification, marking, batch number, quantity, packing, and provide
requirements for handling the products that fail to meet the agreed standards;  
      7. After reaching Party B’s designated location, Party A’s after-sales
representatives will count and sort the products in question in terms of
stacking, deformation, color change, seepage, damage and processing and complete
a After-Sales Form that indicates the actual product quality, production batch,
grade, quantity, and the suggested solution, which must be signed by both
parties. These representatives must also mark, photo and videotape the corrected
products;         10. Unless otherwise approved by Party A in writing, Party B
must not cut fiberboards into smaller boards to produce surfaced products. Party
A accepts no liability for compensating for any loss thus caused;         11.
Party B must stop using Party A’s products that exceed the agreed standards for
length and diagonal and notify Party A immediately. Party A is not responsible
for compensation if Party B has cut the fiberboards into smaller plates;        
12. Party B must request Party A for compensation for defective products before
these products leave factory. Party A accepts no request for compensation after
its products are shipped and installed;         13. After the fiberboards are
processed, Party A is only responsible for strength-related quality problems,
such as loose sandwich layer and delamination;         14. Party A is not
responsible for compensation relating to usable and off-grade products.


XII. Force majeure: Either party that cannot perform the contract due to force
majeure must promptly inform the other party of the cause of its failure to
implement the contract in full or in part so as to minimize the possible loss to
the other party. After producing evidence for the failure, the affected party is
allowed to postpone its performance or implement the contract partly, and is
partly or fully relieved from its liability for breach as the case may be;


--------------------------------------------------------------------------------


XIII. Both parties must set out supplementary rules through negotiation for
anything not covered herein. These rules have equal legal effect as this
Contract;     XIV. This Contract becomes effective from the date of being signed
and stamped by both parties. During the term of the contract, neither party
shall alter or cancel the contract without prior authorization;     XV. This
Contract remains effective from January 1 to December 13, 2009.     XVI. This
Contract is made in duplicate, one for each party.


--------------------------------------------------------------------------------


Oct. 26 9:40 FAX 310 P.1      

[exhibit108-1.jpg]

[exhibit108-2.jpg] 

   Party A: Party B:    Address: Address:    Legal representative: Legal
representative:    Authorized representative: Authorized representative:    Bank
of deposit: Bank of deposit   Tel: Tel:    A/C No.: A/C No.:  


--------------------------------------------------------------------------------